EXECUTION VERSION




FMC CORPORATION
2929 Walnut Street
Philadelphia, Pennsylvania 19104
May 12, 2017
E. I. du Pont de Nemours and Company
Chestnut Run Plaza, 974 Centre Road
P.O. Box 2915
Wilmington, Delaware 19805
Attention: Stacy L. Fox, Senior Vice President and General Counsel
Dear Ms. Fox:
Reference is made to that certain Transaction Agreement, dated as of March 31,
2017 (as amended or supplemented from time to time, the “Agreement”), by and
among E. I. du Pont de Nemours and Company, a Delaware corporation, and FMC
Corporation, a Delaware corporation. Pursuant to Section 10.3 of the Agreement,
the Agreement may be amended by a written instrument executed by the parties
thereto. The parties hereto wish to amend the Agreement in the manner set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. In consideration of the
representations, warranties, covenants and agreements contained herein and in
the Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party hereto agrees to the
following:
1.Amendment of Section 2.9 of the Agreement. The first sentence of Section 2.9
of the Agreement is hereby amended and restated in its entirety as follows:
“As soon as reasonably practicable after the date hereof, and in any event
within seventy-five (75) days after the date hereof, Descartes shall deliver to
Fermat (a) a proposed apportionment of all items that are treated as
consideration to Descartes for Tax purposes as of the Closing Date among the
members of the Descartes Group that transferred Acquired Ag Assets, Assumed Ag
Liabilities, or Transferred Ag Subsidiaries, and (b) a proposed allocation, to
the extent relevant, of the amounts so apportioned to each member of the
Descartes Group among the assets transferred, in each case, in a manner
consistent with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (the apportionment and allocation delivered pursuant to
this sentence, collectively, the “Proposed Ag Allocation”). Within forty-five
(45) days after the date hereof, Descartes shall deliver to Fermat (x) the
information described in clause (a) of the preceding sentence and (y) a proposed
allocation of the amounts so apportioned to each member of the Descartes Group
among (i) each of the Transferred Ag Subsidiaries transferred by such member and
(ii) the Acquired Ag Assets and Assumed Ag Liabilities, in the aggregate,
transferred by such member in each jurisdiction.”


2.Amendment of Section 2.16 of the Agreement. The first sentence of Section 2.16
of the Agreement is hereby amended and restated in its entirety as follows:
“As soon as reasonably practicable after the date hereof, and in any event
within seventy-five (75) days after the date hereof, Fermat shall deliver to
Descartes (a) a proposed apportionment of all items that are treated as
consideration to Fermat for Tax purposes as of the Closing Date among the
members of the Fermat Group that transferred Acquired H&N Assets, Assumed H&N
Liabilities, or Transferred H&N Subsidiaries, and (b) a proposed allocation, to
the extent relevant, of the amounts so apportioned to each member of the Fermat
Group among the assets transferred, in each case, in a manner consistent with
Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(the apportionment and allocation delivered pursuant to this sentence,
collectively, the “Proposed H&N Allocation”). Within forty-five (45) days after
the date hereof, Fermat shall deliver to Descartes (x) the information described
in clause (a) of the preceding sentence and (y) a proposed allocation of the
amounts so apportioned to each member of the Fermat Group among (i) each of the
Transferred H&N Subsidiaries transferred by such member and (ii) the Acquired
H&N Assets and Assumed H&N Liabilities, in the aggregate, transferred by such
member in each jurisdiction.”


3.Confirmation of the Agreement. Subject to the provisions expressly set forth
in this letter agreement, the Agreement is in all respects ratified and
confirmed, and all the terms, conditions, covenants and other provisions thereof
shall remain in full force and effect in accordance with their respective terms.
From and after the date hereof, all references to the Agreement (whether in the
Agreement or otherwise) shall refer to the Agreement as amended by this letter
agreement.
4.Incorporation by Reference. Sections 10.2 through 10.13 of the Agreement are
incorporated by reference into this letter agreement, mutatis mutandis.


* * * * *
[Signature Page Follows]



Please confirm your agreement with the foregoing by having a duly authorized
officer of your organization sign and return one copy of this letter agreement
to the undersigned, whereupon this letter agreement shall become a binding
agreement among the undersigned.


Very truly yours,
FMC Corporation


By:    /s/ William Chester    
    Name: William Chester
    Title: VP of Tax






E. I. du Pont de Nemours and Company


By:    /s/ Stacy L. Fox                    
    Name: Stacy L. Fox
    Title: Senior Vice President & General Counsel





